DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-15 are pending. Claims 6-15 are withdrawn. Claims 1-5 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 2/15/2022 is acknowledged.
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


1.	Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (“A Bifunctional Poly(ethylene glycol) Silane Immobilized on Metallic Oxide-Based Nanoparticles for Conjugation with Cell Targeting Agents”).

I.	Regarding claims 1 and 2, Kohler teaches a process comprising: synthesizing an iron oxide nanoparticle (Synthesis of Superparamagnetic Nanoparticles) surrounded by oleic acid and oleylamine groups (Synthesis of Superparamagnetic Nanoparticles) using a ligand solution comprising iron acetylacetonate (a metal oxide precursor, Synthesis of Superparamagnetic Nanoparticles) and oleic acid and oleylamine organic ligands (Synthesis of Superparamagnetic Nanoparticles); preparing a dispersion solution by dispersing this nanoparticle in ethanol, oleic acid and oleylamine (Synthesis of Superparamagnetic Nanoparticles); then preparing a second nanoparticle free of organic ligand by mixing the particles with butanol adjusted to a higher pH with ammonium hydroxide and applying ultrasonication (Synthesis of Superparamagnetic Nanoparticles); and finally dispersing the resultant free iron oxide nanoparticle in toluene, another dispersion solvent (PEG SAM Immobilization), and note at this point before further functionalization this resultant dispersion is a metal oxide nanoparticle ink as defined in applicant’s specification. 
	Kohler fails to explicitly teach mixing the ethanol dispersion with the pH adjusted butanol. However, Kohler makes clear the particles separated from the ethanol dispersion are contacted with the pH adjusted butanol solution (see above). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kohler’s process by simply contacting the entire ethanol dispersion of nanoparticles with the butanol solution without separating the nanoparticles from the ethanol dispersion. One would have been motivated to make this modification to simply the process by eliminating unnecessary purification steps. Alternatively, this is simply a change in the order of the steps, rather than separating the particles after suspension in ethanol the particles are only separated from the solvent after removal of the ligands. Furthermore, “the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

II.	Regarding claim 5, Kohler teaches all the limitations of claim 1, but fails to teach the specific length of time for the sonication in the butanol solution. However, the length of time sonication in the butanol is conducted is a result-effective variable as altering this time will alter the amount of ligand that is removed from around the metal oxide particle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range for sonication time through process optimization to provide the minimal time for complete removal of ligand from the metal oxide particle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Allowable Subject Matter
2.	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest removal of organic ligands by ultrasonication in a pH 5-6 adjusted alcohol solvent OR removal of organic ligands by ultrasonication in a pH adjusted alcohol solvent comprising sodium acetate or potassium acetate. Therefore, claims 3 and 4 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Claims 1-15 are pending. 
Claims 6-15 are withdrawn. 
Claims 1, 2, and 5 are rejected.
Claims 3 and 4 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 27, 2022            Primary Examiner, Art Unit 1717